DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NORMAN P. SOLOWAY on 05/16/2022.

The application has been amended as follows: 


Specification
Paragraph ¶0036 on Page 20 of the SPEC filed on 06/23/2020 has been amended to state: 
--[0036] Next, a disc spring 43 (first biasing member according to the present invention) will be described. As shown in FIG. 5, the disc spring 43 is a circular-conical disc plate having a hole 43d larger than an outer diameter of the rod 36 in a center portion. In the hole 43d, plural projected portions 43b extending toward the center of the disc spring 43 are formed. A part between the adjacent projected portions functions as a communication passage 43c through which the coolant flows. Even in a state where the disc spring 43 and the rod 36 are in contact with each other, the coolant flows through the communication passage 43c. is not inhibited.--
Paragraph ¶0037 on Page 20-21of the SPEC filed on 06/23/2020 has been amended to state: 
--[0037] The disc spring 43 is arranged between the solenoid 30 and the valve element 20. Specifically, one end of the disc spring 43 is in contact with a stepped portion 36f of the rod 36 formed at the substantially same position as the end portion 32c of the core 32, and the other end (i.e. an outer circumference 43a of the disc spring 43) is in contact with an inside stepped portion 21h formed on the intermediate communication passage 29 side of the valve element 20. The disc spring 43 has such a non-linear spring constant that the spring constant of the disc spring 43 is increased with a small applied load and the spring constant of the disc spring 43 is decreased with a large load.--
Claims
Amendments to the claims:
--The language of Claim 1 Line 7 which states: “a first valve chamber communicating with the first communication passage,” has been indented, so that it is at the same indentation level as “a first communication passage” (Claim 1 Line 5) and “a second communication passage” (Claim 1 Line 8)--
--The return (↵) between the word “with” (Claim 1 Line 31) and the language “an intermediate communication passage” (Claim 1 Line 32) has been deleted, such that the text of Claim 1 Line 31-33 is now a single clause.--
Claim 1 Line 37 states in part: “that biases in the valve closing direction” has been changed to state: --that biases in a [[the]] valve closing direction--
Claim 1 Line 52 currently states: “maintained, and is displaced relative to the main valve element by a deformation of the disc”. Has been amended to now state: --maintained, and the rod is displaced relative to the main valve element by a deformation of the disc--.
Claim 3 Line 1-3 currently states: “wherein a part between the projected portions of the disc spring has a communication passage communicating with the intermediate communication passage.” Has been amended to now state: --wherein a space [[part]] between [[the]] adjacent ones of the plural projected portions of the disc spring [[has]] functions as a communication passage communicating with the intermediate communication passage.--
--The language of Claim 21 Line 7 which states: “a first valve chamber communicating with the first communication passage,” has been indented, so that it is at the same indentation level as “a first communication passage” (Claim 21 Line 5) and “a second communication passage” (Claim 21 Line 8)--
--The return (↵) between the word “with” (Claim 21 Line 29) and the language “an intermediate communication passage” (Claim 21 Line 30) has been deleted, such that the text of Claim 21 Line 29-31 is now a single clause.--
Claim 21 Line 35 states in part: “that biases in the valve closing direction” has been changed to state: --that biases in a [[the]] valve closing direction--
Claim 22 Line 1-3 currently states: “wherein a part between the projected portions of the disc spring has a communication passage communicating with the intermediate communication passage.” Has been amended to now state: --wherein a space [[part]] between [[the]] adjacent ones of the plural projected portions of the disc spring [[has]] functions as a communication passage communicating with the intermediate communication passage.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: The closest prior art of record is Higashidozono US 2015/0345655.

    PNG
    media_image1.png
    639
    1014
    media_image1.png
    Greyscale
 Annotated Figure 2 of Higashidozono US 2015/0345655 (Attached Figure 1)

    PNG
    media_image2.png
    516
    1135
    media_image2.png
    Greyscale
 Annotated Figure of Higashidozono US 2015/0345655 (Attached Figure 2)

Higashidozono US 2015/0345655 teaches: A capacity control valve that controls a flow rate or pressure of a variable capacity compressor in accordance with a valve opening degree of a valve portion, the capacity control valve being characterized by comprising:
	(i) a valve main body (30,39) having:
	a first communication passage 39 through which a fluid of suction pressure of the variable capacity compressor passes (Fig 1-2, ¶0073,¶0078), 
	a first valve chamber 36 communicating with the first communication passage (Fig 2),
	a second communication passage 31 which is arranged adjacent to the first communication passage and through which a fluid of discharge pressure of the variable capacity compressor passes (Fig 1-4, ¶0096), 
	a second valve chamber 35 communicating with the second communication passage (Fig 2),
	a third communication passage 33 through which a fluid of pressure of a crank chamber of the variable capacity compressor passes (Fig 1-4), 
	a third valve chamber 38 communicating with the third communication passage, and
	a main valve seat (surface of which first valve portion 41 seats on see Annotated Figure 2 of Higashidozono US 2015/0345655 (Attached Figure 1) above) arranged in a valve hole 32 which provides communication between the second communication passage and the third communication passage (as shown in Fig 3 and Fig 4);
	a pressure-sensitive body (50, ¶0077,¶0085) arranged in the third valve chamber 38 and extending or contracting in accordance with surrounding pressure (¶0085-¶0088);
	(ii) a solenoid (the solenoid is defined by sum of parts) having:
	an electromagnetic coil 68,
	a plunger 66,
	a core 64 arranged between the plunger and the valve main body (as seen in Figs),
	a rod 65 to which the plunger is connected to one end (Fig 3 & 4) and an auxiliary valve seat (43a; 43a is part of 43 which is fixed via 40,41,42 to rod 65, ¶0082, ¶0088-¶0089) arranged in the third valve chamber is connected to the other end (Figs 1-4), and
	a second biasing member 67 arranged between the plunger and the core;
	(iii) a valve element (see Annotated Figure of Higashidozono US 2015/0345655 (Attached Figure 2) above) having:
	a main valve element (Attached Figure 2) with an intermediate communication passage 44 providing communication between the first communication passage 34 and the third communication passage (when in the Fig 2 or Fig 5 position, element 44 provides communication between element 34 and 33),
	a shut-off valve portion (bottom surface of 42) arranged in the first valve chamber (as seen in the Figures),
	a main valve portion 41 arranged in the second valve chamber (as seen in the Figures), and 
	an auxiliary valve portion 43 arranged in the third valve chamber  (as seen in the Figures), and
	(iv) a first biasing member 69 that biases in a valve closing direction of the main valve portion (i.e. element 69 biases element 64b to the left (i.e. the direction element 41 is moved to close), 
	wherein the shut-off valve portion (bottom surface of element 42) alternatively opens and closes communication between the intermediate communication passage and the first valve chamber by detaching and touching the core of the solenoid, respectively (¶0094-¶0096, Figure 4 illustrates the closed position where the shut off valve portion is touching 64a of core 64, Figure 2 illustrates the open position were the shut off valve portion is detached from surface 64a of core 64),  
	the main valve portion alternatively opens and closes the valve hole by detaching and touching the main valve seat, respectively (Figure 2 illustrates the closed position of valve hole 32 where main valve portion 41 is touching the main valve seat, Figure 3 & 4 illustrate the open position of valve hole 32 where main valve portion is detached from the main valve seat, Attached Figure 1),
the auxiliary valve portion 43 alternatively opens and closes the intermediate communication passage 44, 
the first biasing member 69 such that in the opened state of the main valve portion (i.e. the opened state of 41 - Figure 3 and Figure 4), the main valve element 41 and the rod 65 are integrally displaced and relative positions of the main valve element and the rod are maintained (element 41 and element 65 are rigidly connected).
Higashidozono US 2015/0345655 does not disclose: the auxiliary valve portion alternatively opens and closes the intermediate communication passage by detaching and touching the auxiliary valve seat, respectively, the first biasing member is a disc spring which is a circular-conical disc plate having a hole in a center portion, and a spring constant of the disc spring has a characteristic that the spring constant is increased in an opened state of the main valve portion and decreased in a closed state, such that the rod is displaced relative to the main valve element by a deformation of the disc spring which is located radially between the rod and the main valve element to open the auxiliary valve portion.
Furthermore, even though the prior art of Bagagli USPN 9874286 teaches a disc spring which is a circular-conical disc plate having a hole in a center portion, and a spring constant of the disc spring has a characteristic that the spring constant is increased in an opened state of the main valve portion and decreased in a closed state. 
Bagagli USPN 9874286 fails to teach the limitations: the auxiliary valve portion alternatively opens and closes the intermediate communication passage by detaching and touching the auxiliary valve seat, respectively, and 
a disc spring such that the rod is displaced relative to the main valve element by a deformation of the disc spring which is located radially between the rod and the main valve element to open the auxiliary valve portion.
Additionally, co-pending application 16/957344 is noted. However, since the co-pending application does not claim several of the limitations recited in independent claim 1 of the instant application, including: “a spring constant of the disc spring has a characteristic that the spring constant is increased in an opened state of the main valve portion and decreased in a closed state, such that in the opened state of the main valve portion, the main valve element and the rod are integrally displaced and relative positions of the main valve element and the rod are maintained, and the rod is displaced relative to the main valve element by a deformation of the disc spring which is located radially between the rod and the main valve element to open the auxiliary valve portion.” Therefore the particular combination of all the limitations recited in independent claim 1 is not made obvious by the claims of the co-pending application.
Regarding claim 21: The closest prior art of record is Higashidozono US 2015/0345655. Claim 21 is allowable over the prior art of record for the same reasons pointed out with respect to claim 2 in the final office action mailed on 02/04/2022.
Additionally, co-pending application 16/957344 is noted. However, since the co-pending application does not claim several of the limitations recited in independent claim 21 of the instant application including: “a spring constant of the disc spring has a characteristic that the spring constant is increased in an opened state of the main valve portion and decreased in a closed state, and 	wherein the disc spring is arranged between the rod and the valve element, the disc spring has plural projected portions each extending toward the center portion of the disc spring from the hole, an outer circumference of the disc spring is in contact with a stepped portion provided on an inner side of the valve element, and the projected portions are in contact with a stepped portion provided in the rod.” Therefore the particular combination of all the limitations recited in independent claim 21 is not made obvious by the claims of the co-pending application.
Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746